Citation Nr: 0918247	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  07-17 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection of the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits based on the need for regular aid and 
attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant's daughter and son-in-law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1942 to February 
1945.  He died in June 2006.  The appellant is his surviving 
spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (the RO).  In the October 2006 
rating decision, entitlement to service connection for the 
cause of the Veteran's death, and aid and attendance or 
housebound benefits were denied.  

In May 2008, the appellant's daughter and son-in-law 
testified on the appellant's behalf at a hearing held at the 
RO before the undersigned Veterans Law Judge.  
The witnesses testified that the appellant could not attend 
the hearing due to illness and advanced age.  A transcript of 
the hearing has been associated with the claims folder

In July 2008, the Board remanded the issues.  In a March 2009 
Supplemental Statement of the Case (SSOC), the VA Appeals 
Management Center (AMC) continued the previous denials.  The 
case has been returned to the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


Issue no longer on appeal

In its July 2008 decision, the Board denied entitlement to 
DIC benefits under 38 U.S.C.A. § 1318.  That issue has 
therefore been resolved.  See 38 C.F.R. § 20.1100 (2008).


FINDINGS OF FACT

1.  The Veteran died in June 2006.  His death certificate 
lists the immediate cause of death as chronic obstructive 
pulmonary disease.  No autopsy was performed.

2.  At the time of the Veteran's death, service connection 
was in effect for generalized anxiety disorder, evaluated 70 
percent disabling, and a postoperative appendectomy scar, 
evaluated zero percent disabling.

3.  Chronic obstructive pulmonary disease was not present 
during service or for many years thereafter.

4.  The preponderance of the medical evidence of record is 
against a finding that a service-connected disability caused 
or contributed to the cause of the Veteran's death; and is 
against a finding that the Veteran's cause of death was 
otherwise related active service, to include claimed exposure 
to asbestos.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is not warranted.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

2.  The appellant does not meet the legal requirements for 
DIC benefits based on the need for regular aid and attendance 
or being housebound.  38 U.S.C.A. § 1311 (West 2002); 38 
C.F.R. § 3.10 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the Veteran's death as well as DIC benefits based on the need 
for regular aid and attendance or being housebound.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In July 2008, the Board remanded the claims to the AMC to 
provide proper notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) pursuant to Hupp v. Nicholson, 21 Vet. 
App. 342 (2007); to obtain VA treatment records; and to 
obtain a VA medical opinion.

In November 2008 , the AMC provided appropriate notice.  This 
will be discussed in greater detail below.  In December 2008, 
the Veteran's VA treatment records were obtained and 
associated with the Veteran's claims file.  In February 2009, 
a VA medical opinion was obtained and associated with the 
Veteran's claims file.  
The claim was readjudicated via the March 2009 SSOC.



In a May 2009 appellant's post-remand brief, the appellant's 
representative made the following argument:

The remand noted that the examiner was to review 
the claims file.  The examiner that provided the 
negative opinion failed to note whether the claims 
file was reviewed in conjunction with the opinion.  
There is no indication anywhere that convinces the 
undersigned that a claims file review was 
conducted.

See May 2009 appellant's post-remand brief, page 2.

The Board disagrees with the representative's assertions that 
the claims file was not reviewed.  The opinion instructions 
reflect that the Veteran's claims file was sent to the VA 
medical doctor.  Moreover, the VA doctor noted specific 
findings from the Veteran's VA treatment records dated from 
1998 to 2002.    

The appellant's representative has not identified any 
relevant evidence which was not mentioned by the VA reviewer, 
or any defect in the reviewer's reasoning which would suggest 
an inadequate review of the file. 

The Board additionally notes, as did the representative, that 
the appellant's representative had requested an advance on 
the Board's docket due to the appellant's age and terminal 
illness.  The Board finds that the medical opinion which it 
requested in its previous remand is adequate, and it declines 
to remand this case for another review. 

The Board's remand instructions have therefore been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

With respect to the claim of entitlement to DIC benefits 
based on the need for regular aid and attendance or being 
housebound, as will be explained in detail below, the 
appellant is not eligible for DIC benefits under 38 U.S.C.A § 
1310 on the basis of service connection for the cause of the 
Veteran's death or under 38 U.S.C.A. § 1318.  In the absence 
of eligibility for DIC benefits under 38 U.S.C.A. § 1310 or 
38 U.S.C.A. § 1318, the appellant is not eligible for higher 
DIC benefits based on the need for regular aid and attendance 
or being housebound.  Therefore, the claim of entitlement to 
DIC benefits based on the need for regular aid and attendance 
or being housebound fails as a matter of law.  In Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims (the Court) held that the VCAA 
has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in the matter.  Therefore, based on the Court's decision in 
Manning, the Board concludes that the appellant's claim of 
entitlement to DIC benefits based on the need for regular aid 
and attendance or being housebound is not subject to the 
provisions of the VCAA.

With respect to the other issue on appeal, entitlement to 
service connection for the cause of the Veteran's death, the 
Board has carefully considered the provisions of the VCAA and 
the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue of service connection for 
the cause of the Veteran's death has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claim in letters sent in 
July 2006 and November 2008, which were specifically intended 
to address the requirements of the VCAA.

The July 2006 VCAA letter informed the appellant that the 
evidence must show either that the veteran died while on 
active duty, or that he died from a service-connected injury 
or disease.  

However, in light of the subsequent Court decision in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), more detailed notice must 
be provided.  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  See Hupp, 21 Vet. App. at 352-53.

In the November 2008 VCAA letter, the appellant was informed 
that the Veteran was service connected at the time of his 
death for generalized anxiety disorder and a scar.  The 
appellant was told that the medical evidence must show that 
the Veteran's service-connected disabilities caused or 
contributed to his death.  The appellant was also informed 
that "[t]o establish service connection for cause of death, 
it must be shown that the [disability] causing the veteran's 
death had its onset in service or was permanently aggravated 
by military service."  See the November 4, 2008 VCAA letter, 
page 1.

In short, the appellant was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.

As for the evidence to be provided by the appellant, in the 
VCAA letters the RO and the AMC asked the appellant to 
identify and send relevant medical evidence.  The RO and AMC 
provided the appellant with VA Form(s) 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA), for each private or other non-VA 
doctor and medical care facility that treated the Veteran for 
disabilities related to the cause of his death.  

Moreover, in the VCAA letters, the appellant was informed 
that VA would provide a medical examination or obtain a 
medical opinion if it is necessary to make a decision on her 
claim.  [A VA medical opinion was obtained in February 2009.]

In the VCAA letters, the appellant was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
appellant was also informed that VA make reasonable efforts 
on her behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the VCAA letters, the RO and AMC further informed the 
appellant that she should submit any evidence in her 
possession relevant to her claim, as follows:  
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  See, e.g., the November 4, 
2008 VCAA letter, page 2.  The VCAA letters thus complied 
with the "give us everything you've got" requirement of 
38 C.F.R. § 3.159(b)(1) because the letters informed the 
appellant that she could submit or identify evidence other 
than what was specifically requested by VA.  [The Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23,353, 23,353-56 (Apr. 30, 2008) [codified 
at 38 C.F.R. § 3.159 (2008)].  The amendments apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

In short, the record indicates that the appellant received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute regarding the 
deceased Veteran.  
As detailed above, the VCAA letters contained information 
which is analogous to elements (2) and (3).  Moreover, the RO 
specifically addressed elements (4) and (5) in the July 2006 
letter, even though element (4), degree of disability, is 
obviously inapplicable to a death claim.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The evidence of record includes the 
Veteran's service treatment records and service personnel 
records, private and VA treatment records, the Veteran's 
death certificate, a private medical opinion and VA medical 
opinions.  The Board finds that all relevant evidence 
necessary for an equitable resolution of this issue has been 
identified and obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  See 38 C.F.R. 
§ 3.103 (2008).  The appellant has retained the services of a 
representative, who has presented argument on her behalf.  In 
her absence, the appellant's daughter and her son-in-law 
testified on her behalf at a hearing held at the RO before 
the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  See 38 U.S.C.A. § 1110 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - cause of death

VA death benefits are payable if a veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.5, 3.312 (2008).

In order to establish service connection for the cause of a 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2008).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2008).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2008); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category, 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2008).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2008).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2008).

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1MR (M21-
1MR), Part IV, Subpart ii, Chapter 2, 
Section C.  The Court has held that VA must analyze an 
appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  M21-1MR provides that inhalation 
of asbestos fibers can produce fibrosis and tumor, most 
commonly interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusion and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  Cancers of the larynx and pharynx, as well as the 
urogenital system (except the prostate) are also associated 
with asbestos exposure.  Thus, persons with asbestos exposure 
have increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal and urogenital cancer.  
See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

The applicable section of M21-1MR also notes that some of the 
major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See id.
 
In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to the current version contained in M21-1MR, Part IV, Subpart 
ii, Chapter 2, Section C) of M21-1, Part VI, did not create a 
presumption of exposure to asbestos.  Medical nexus evidence 
is required in claims for asbestos related disease related to 
alleged asbestos exposure in service.  VAOPGCPREC 4-2000 
(Apr. 13, 2000).

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C.

Analysis

The Veteran died in June 2006, over 60 years after his 
separation from service.  The Veteran's death certificate 
lists the cause of death as chronic obstructive pulmonary 
disease (COPD).  No autopsy was performed.

At the time of the Veteran's death, service connection was in 
effect for generalized anxiety disorder, evaluated 70 percent 
disabling; and a postoperative appendectomy scar, evaluated 
zero percent disabling.

The appellant's contentions

In substance, the appellant asserts that the symptomatology 
of the Veteran's service-connected generalized anxiety 
disorder aggravated his COPD because the Veteran had 
difficulty breathing due to panic attacks (see the hearing 
transcript, page 7), or that the medications used to treat 
the Veteran's service-connected generalized anxiety disorder 
aggravated his COPD.  See the hearing transcript, page 12.  
In the alternative, she contends that the Veteran's COPD was 
due to exposure to asbestos in service.  See the hearing 
transcript, page 6.  

The appellant has identified no other possible service-
related cause of the Veteran's death, and the record does not 
remotely suggest that the other service-connected disability, 
a postoperative appendectomy scar has anything to do with the 
Veteran's death.



Discussion

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson, supra.

There is no question that element (1) has been met.  The 
Board's discussion will therefore focus on elements (2) and 
(3).

With respect to element (2), the Board will separately 
discuss in-service disease and injury. 

With respect to in-service disease, a review of the Veteran's 
service treatment records does not suggest that COPD was 
present in service.  The appellant does not so contend.  The 
Veteran's service medical records are completely devoid of 
any respiratory disease.

Concerning in-service injury, the appellant contends that the 
Veteran was exposed to asbestos in service.  During his 
lifetime, in an August 1996 statement, the Veteran claimed 
that he was exposed to asbestos during service, when he 
frequently worked in the holds of ships unloading cargo.  

The Veteran's service records indicate that he served in 
United States Navy.  His military occupational specialty 
(MOS) was "carpenter's mate", and his service personnel 
records reflect that he served in a construction battalion.  
The M21-1MR provides that some of the major occupations 
involving exposure to asbestos include carpentry and 
construction.  Taking into consideration the Veteran's MOS, 
the Board concludes that the Veteran was arguably exposed to 
asbestos in service, thus satisfying element (2).  Therefore, 
to that extent only, element (2) is satisfied.

Further with respect to element (2), the Veteran was service 
connected for anxiety disorder during his lifetime. 

With respect to element (3), medical nexus, the appellant has 
advanced two contentions: first, that the Veteran's service-
connected generalized anxiety disorder contributed to his 
death; and second, that the Veteran's fatal COPD was due to 
his asbestos exposure in service.  The Board will address 
these in turn.  

(i.)  The generalized anxiety disorder contention

Pursuant to the Board's remand, the AMC obtained a VA medical 
opinion as to whether symptomatology associated with the 
Veteran's service-connected generalized anxiety disorder, 
such as anxiety attacks, caused or aggravated his fatal COPD, 
and whether the medications taken to treat the service-
connected generalized anxiety disorder caused or aggravated 
his fatal COPD.  

The VA reviewer opined that it was not as likely as not that 
the Veteran's generalized anxiety disorder caused or 
aggravated his COPD.  The reviewer noted that it is generally 
accepted that anxiety attacks may exacerbate dyspnea, and 
that for that reason relaxation techniques are frequently 
taught to assist patients in controlling their dyspneic 
symptoms.  The reviewer, however, added that there was no 
evidence, to her knowledge, that indicates that generalized 
anxiety disorder worsens pulmonary function in COPD, and that 
there was no evidence that anxiety disorders cause death in 
patients with COPD.  

The VA reviewer further opined that it was not as likely as 
not that the medications taken to treat the service-connected 
generalized anxiety disorder caused or aggravated the 
Veteran's fatal COPD.  The reviewer noted that there was no 
evidence, to her knowledge, that sertraline which was used to 
treat the Veteran's anxiety disorder has any effect in 
causing or aggravating COPD, or that any other medications 
would aggravate COPD.  The reviewer noted that it is possible 
that overdoses of sedative hypnotics could decrease 
respirations in patients with COPD, but that the materials 
which she was given to review show no evidence that this 
possibility might have taken place.

In short, the medical evidence of record reflects that the 
Veteran's service-connected generalized anxiety disorder did 
not contribute substantially or materially to the Veteran's 
death; combine to cause death; or aid or lend assistance to 
the production of death under 38 U.S.C. § 3.312(c).

There is no competent medical evidence to the contrary.  The 
appellant has been afforded ample opportunity to furnish 
medical nexus evidence to VA.  She did not do so.  See 
38 U.S.C.A. § 5107(a).
  
The only other evidence which purports to relate the 
Veteran's service-connected generalized anxiety disorder to 
his fatal COPD comes from the testimony of the appellant's 
daughter and son-in-law.  However, as persons without medical 
training, the appellant's daughter and son-in-law are not 
competent to render an opinion on medical matters such as the 
etiology of the COPD.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The testimony of the appellant's daughter and 
son-in-law carry no weight of probative value.  See also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

(ii.)  The asbestos exposure contention

There is conflicting evidence on whether the Veteran's COPD 
was related to in-service asbestos exposure.   In evaluating 
the probative value of competent medical evidence, the Court 
has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator. 
        
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 
        
Both the United States Court of Appeals for the Federal 
Circuit and the Court have specifically rejected the 
"treating physician rule."  See White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); see also Guerrieri, supra.  Instead, 
in offering guidance on the assessment of the probative value 
of medical opinion evidence, the Court has instructed that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds that the evidence 
against the claim as to the critical matter of whether the 
evidence against the claim [i.e., that there is no 
relationship between the Veteran's cause of death and in-
service asbestos exposure] outweighs the evidence in favor.

In a March 1996 report, D.P., M.D., gave an impression of 
chronic pleural disease "which could be related to asbestos 
exposure."  Similarly, in July 2006, A.M, M.D., opined that 
the Veteran's "pulmonary condition leading to his death may 
have been associated with prior asbestos exposure."  These 
opinions are speculative and couched in terms of possibility 
["could be" and "may have".  See Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) [medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim].  
In addition, these opinions do not provide any rationale.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[the failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence].

However, there is of record a very thorough VA medical 
opinion dated in April 2007.  A VA pulmonologist opined that 
upon review of the available medical records, chest 
radiograph reports, and pulmonary function testings (PFTs), 
the Veteran's COPD was not caused by asbestos.  The reviewing 
physician noted that there was no indication in the available 
studies that the Veteran had evidence of asbestos-related 
lung disease (no interstitial markings on chest x-rays and no 
evidence of restrictive lung disease on PFTs).  The VA 
reviewer stated that the pleural disease noted in the report 
of the March 1996 chest x-rays [which Dr. D.P. stated "could 
be related to asbestos exposure."] is not characteristic of 
the calcified pleural plaques that often reflect previous 
asbestos exposure.  The reviewer added, however, that even 
with pleural plaques, this would not be evidence of asbestos-
related disease.  The reviewing VA physician concluded that 
it was highly unlikely that the Veteran's COPD was related to 
exposure to asbestos while in the military.

The Board observes that the VA physician provided a thorough 
basis for his opinion.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."]  

The only other evidence which purports to relate the 
Veteran's COPD to in-service asbestos exposure comes from the 
testimony of the appellant's daughter and son-in-law as well 
as an August 1996 statement from the Veteran himself.  
However, as has been discussed above, as persons without 
medical training, the appellant's daughter and son-in-law are 
not - and the late Veteran was not - competent to render an 
opinion on medical matters such as the etiology of the COPD.  
See Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1).  

The Veteran's assertion in his August 1996 VA Form 21-4138 
that Dr. C.F. and medical professionals at the VA medical 
center in Providence, Rhode Island diagnosed asbestos in his 
lungs is not competent medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995) [a claimant's account of 
what a physician purportedly said, filtered as it is through 
a lay person's sensibilities, is not competent medical 
evidence].  Contemporaneous medical records do not in fact 
reflect a diagnosis of asbestos-related lung disease.

In summary, for reasons stated above the Board concludes that 
a preponderance of the evidence is against the appellant's 
claim as to element (3), medical nexus, and the claim fails 
on that basis.  The benefit sought on appeal, entitlement to 
service connection for the cause of the Veteran's death, is 
accordingly denied.

2.  Entitlement to DIC benefits based on the need for regular 
aid and attendance or being housebound.

Pertinent law and regulations

The pertinent law and regulations authorize the payment of 
additional DIC benefits based on the need for regular aid and 
attendance or being housebound benefits to a surviving spouse 
who is already receiving DIC benefits.  38 U.S.C.A. § 1311 
(West 2002); 38 C.F.R. § 3.10 (2008).  A surviving spouse is 
eligible for DIC benefits on the basis of service connection 
for the cause of the Veteran's death under 38 U.S.C.A. § 1310 
or on the basis of 38 U.S.C.A. § 1318.



Analysis

The grant of additional DIC benefits based on the need for 
regular aid and attendance or being housebound benefits under 
38 U.S.C.A. § 1311 (West 2002) and 38 C.F.R. § 3.10 (2008) 
assumes and requires entitlement to DIC benefits.  

In its July 2008 decision, the Board denied entitlement to 
DIC benefits under 38 U.S.C.A. § 1318.  Moreover, as noted 
above, the Board has denied entitlement to DIC benefits on 
the basis of service connection for the cause of the 
Veteran's death under 38 U.S.C.A. § 1310.  Therefore, there 
is no legal basis for providing the benefit the appellant 
seeks.  As there is a lack of entitlement under the law, the 
application of the law to the facts is dispositive.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The appeal is 
accordingly denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DIC benefits based on the need for regular aid 
and attendance or being housebound is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


